

116 HRES 180 IH: Supporting the designation of March 2019 as National Colorectal Cancer Awareness Month.
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 180IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Payne (for himself, Mr. Raskin, Ms. Norton, Mr. Panetta, Mr. Soto, Mr. Johnson of Georgia, Mr. Fitzpatrick, Ms. Jackson Lee, Ms. Clarke of New York, Mr. Cohen, Ms. Slotkin, Mr. Blumenauer, Mr. McEachin, Mr. Rodney Davis of Illinois, Mr. Rush, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of March 2019 as National Colorectal Cancer Awareness Month.
	
 Whereas colorectal cancer is the second leading cause of cancer death among men and women combined in the United States;
 Whereas in 2019, more than 145,600 Americans will be diagnosed with colorectal cancer and approximately 51,000 Americans will die from it;
 Whereas colorectal cancer is one of the most highly preventable forms of cancer because screening tests can find polyps that can be removed before becoming cancerous;
 Whereas screening tests can detect colorectal cancer early, when treatment works best; Whereas the Centers for Disease Control and Prevention estimates that if every individual aged 50 or older had regular screening tests, as many as 60 percent of deaths from colorectal cancer could be prevented;
 Whereas the 5-year survival rate for patients with localized colorectal cancer is 90 percent, but only 39 percent of all diagnoses occur at this stage;
 Whereas colorectal cancer screenings can effectively reduce colorectal cancer incidence and mortality, yet, 1 in 3 adults over 50 years of age are not up to date with recommended colorectal cancer screening;
 Whereas public awareness and education campaigns on colorectal cancer prevention, screening, and symptoms are held during the month of March each year; and
 Whereas educational efforts can help provide information to the public of methods of prevention and screening, as well as about symptoms for early detection: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Colorectal Cancer Awareness Month; and
 (2)encourages the people of the United States to observe the month with appropriate awareness and educational activities.
			